Citation Nr: 0606523	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from July 1972 to 
July 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  Audiological evaluation in May 2001 reflects hearing loss 
manifested by level I hearing acuity in the right ear and 
level I hearing acuity in the left ear.  

2.  Audiological evaluation in December 2004 reflects hearing 
loss manifested by level II hearing acuity in the right ear 
and level II hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.383(a)(3), 3.385, 4.1, 4.2, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2005); 38 C.F.R. § 3.383 
(2000); 38 C.F.R. § 3.383 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

In this respect, through a June 2004 notice letter, September 
2002 statement of the case (SOC), and June 2005 supplemental 
SOC (SSOC), the RO notified the veteran and his 
representative of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claim, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the June 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit to the RO all pertinent evidence in his possession 
pertaining to his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content of notice 
requirements have been met in this case.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  
Treatment records from the VA Medical Center (VAMC) in 
Cleveland, Ohio, and from VA Hines Hospital have been 
obtained and associated with the claims file.  In addition, 
medical records associated with the veteran's award of Social 
Security Administration benefits have also been obtained.  
The veteran has testified in support of his claim and been 
provided VA audiological examinations; the reports of which 
are of record.  Significantly, neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In a January 1976 rating decision, the RO granted service 
connection and assigned a noncompensable rating for right ear 
hearing loss, effective July 18, 1975.  In September 2000, 
the veteran filed a claim for a compensable rating for his 
service-connected right ear hearing loss.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  If impaired hearing is 
service connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  

Under the former version of 38 C.F.R. § 3.383(a)(3) at the 
time the veteran filed his claim in September 2000, 
compensation was payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
deafness in both ears, provided the nonservice-connected 
disability was not the result of the veteran's own willful 
misconduct.  

During the course of this appeal, Congress amended 38 
U.S.C.A. § 1160(a)(3) to eliminate the extreme requirement 
that there be complete and total deafness in both ears before 
compensation is payable for this paired organ combination.  
See 69 Fed. Reg. 48,148-48,150 (August 9, 2004).  As there is 
no indication that the amendment is intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the amendment, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provision.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 and 7-2003.  If an increase is 
warranted on the basis of the revised the criteria, the 
effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  See VAOGCPREC 3-
2000.  

VA's implementing regulation for special consideration for 
paired organs now allows for compensation as if both ears 
were service connected where there is hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability and hearing impairment 
as a result of nonservice-connected disability in the other 
ear meets the provisions of 38 C.F.R. § 3.385.  See 38 C.F.R. 
§ 3.383(a)(3) (2005).  

Additionally, with regarding to rating hearing loss, the 
regulations also allow for evaluating exceptional patterns of 
hearing impairment:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2005).

In the present case, the record shows that the veteran 
underwent a VA audiometric examination in May 2001.  At that 
time, testing revealed puretone thresholds of 15, 30, 60, and 
65 decibels (dBs) in the veteran's right ear and 15, 50, 55, 
and 55 dBs in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  The average of the thresholds was 43 
for the right ear and 44 for the left ear.  Additionally, the 
veteran had speech discrimination scores of 96 percent in the 
right ear and 92 percent in the left.  Under Table VI, these 
results correspond to no more than level I acuity for the 
right ear and level I acuity for the left ear.

The record also shows that the veteran underwent a VA 
audiometric examination in December 2004.  At that time, 
testing revealed puretone thresholds of 15, 35, 65, and 70 dB 
in the veteran's right ear, and 15, 50, 55 and 60 dBs in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of the thresholds was 46 for the 
right ear and 45 for the left ear.  Additionally, the veteran 
had speech discrimination scores of 84 percent in the right 
ear and 84 percent in the left.  Under Table VI, these 
results correspond to level II acuity for the right ear and 
level II acuity for the left ear.

Under the former 38 C.F.R. § 3.383(a)(3), as noted above, if 
a veteran did not have total deafness in both ears, his non-
service-connected ear was considered normal (level I) for 
evaluation purposes.  Here, it is clear from the medical 
evidence that the veteran does not suffer from total deafness 
in both ears.  Under the revised 38 C.F.R. § 3.383(a)(3), as 
noted previously, hearing impairment in the service-connected 
ear must be compensable to a degree of 10 percent or more 
before the impairment occasioned by the non-service-connected 
ear can be considered.  Here, the right ear demonstrates no 
more than level II impaired acuity.  Thus, considering that 
ear alone-that is, assuming for the moment that the left ear 
has level I acuity-the veteran is entitled to a 
noncompensable rating for the right ear under Table VII.  
Thus, because the right ear is not independently ratable at 
10 percent or more, the impairment in the veteran's left ear 
must be considered normal, or level I, for rating purposes, 
even though he satisfies the criteria of 38 C.F.R. § 3.385 
for left ear hearing impairment.

Thus, based on the evidence of record, special consideration 
for compensation as a paired organ under 38 C.F.R. § 4.85(f) 
is not applicable under either version of the regulation.  
Accordingly, as noted above, the veteran's left ear (better 
ear) hearing impairment is assigned a Roman numeral 
designation of I and the right ear Roman numeral designation 
II (based on results per VA examination).  38 C.F.R. § 
4.85(f).  When the designations of impaired efficiency are 
applied to Table VII, the findings warrant a noncompensable 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his right ear hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board must make its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the veteran's audiometry results.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
right ear hearing loss is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2005) (cited 
to and discussed in the September 2002 SSOC).  In this case 
there is no evidence of marked interference with employment 
or frequent periods of hospitalization associated with right 
ear hearing loss or evidence that the veteran's right ear 
hearing loss has otherwise rendered impractical the 
application of the regular schedular standards.  Thus, the 
criteria for invoking the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the claim for a compensable 
rating for right ear hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


